Citation Nr: 9923094	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 1, 1993, 
for the payment of death pension benefits.  



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active military service of the veteran from April to October 
1943 has been reported.  He died in May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO), Cleveland, Ohio, which 
paid the appellant improved death pension benefits, effective 
June 1, 1993, as surviving spouse of the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant and veteran were married in December 1947.  
The veteran's death occurred in May 1963.  

3.  The appellant submitted an application for VA death 
pension in October 1963.  She indicated that she and the 
veteran had separated in 1957, when he had left home.  She 
reported that she and the veteran had had two children and 
that another child born in August 1958 was an illegitimate 
child.  

4.  In November 1963, the regional office denied the 
appellant's claim on the basis that she had not met the test 
of continuous cohabitation with the veteran.  It was held 
that she had not been without fault in the separation due to 
the birth of a child as a result of her relationship with 
another man.  

5.  The appellant appealed the November 1963 decision by the 
regional office, and in July 1964, the Board affirmed the 
denial.  

6.  In September 1993, the appellant reopened her claim for 
death pension benefits as surviving spouse of the veteran.  

7.  In February 1994, the regional office granted the claim 
on the basis of a change in the applicable VA regulation.  
The appellant was awarded VA death pension effective 
October 1, 1993.  The effective date was later changed to 
June 1, 1993.  


CONCLUSION OF LAW

An effective date prior to June 1, 1993, for the payment of 
VA death pension benefits as surviving spouse of the veteran 
is not warranted.  38 U.S.C.A. §§ 101(3), 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.31, 3.50, 3.53, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that she has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The record reflects that the veteran and appellant were 
married in December 1947 and that the veteran died in May 
1963.  

In October 1963, the appellant submitted a claim of 
entitlement to VA death pension benefits as surviving spouse 
of the veteran.  She indicated that they had separated in 
1957 when the veteran left the home.  She reported that she 
and the veteran had had two children and that another child 
had been born in August 1958 and was illegitimate.  She later 
indicated that the child had resulted from an affair with 
another man.  

In an administrative decision dated in November 1963, the 
regional office held that the appellant had not met the test 
of continuous cohabitation due to the birth of a child as a 
result of her relationship with another man.  It was held 
that she had not been without fault in the separation between 
herself and the veteran.  Her claim for VA death pension 
benefits as surviving spouse of the veteran was accordingly 
denied.  

The appellant appealed from the denial of her claim, and in 
July 1964, the Board affirmed the denial.  

In September 1964, the appellant submitted a copy of a birth 
certificate of the child born in 1958 showing herself as the 
mother and the veteran as the father of the child.  Later 
that month, she was informed by the regional office that 
death pension could not be paid for the child since he was 
not a child of the veteran.  

The appellant on a number of occasions from March 1965 to 
March 1991 submitted additional information in connection 
with her claim, consisting primarily of affidavits and 
statements by various individuals indicating that the 
separation between the veteran and appellant was due to 
misconduct on his part rather than any fault on the part of 
the appellant.  She was informed by the regional office on 
each occasion of the prior denial of her claim and advised 
that new and material evidence had not been submitted to 
reopen the claim.  In April 1972, the Director of the VA 
Compensation and Pension Service reviewed the record and 
upheld the prior determinations of the regional office that 
new and material evidence had not been submitted.  In March 
1991, the appellant was afforded her appellate rights by the 
regional office but did not appeal from the decision.  

In September 1993, the appellant reopened her claim for VA 
death pension benefits as surviving spouse of the veteran.  

In a February 1994 administrative decision, it was noted that 
the appellant's conduct after the initial separation was not 
dispositive because the initial sentence of 38 C.F.R. 
§ 3.53(a) had been found invalid by the United States Court 
of Appeals for Veterans Claims in the case of Gregory v. 
Brown, 5 Vet. App. 108 (1993).  It was held that the 
appellant was accordingly without fault in the separation 
between herself and the veteran, and she was recognized as 
his surviving spouse for VA purposes.  

Later in February 1994, the appellant was paid VA death 
pension benefits effective from October 1, 1993.  The 
effective date was later changed to June 1, 1993.  The 
appellant appealed for an earlier effective date for the 
award of VA death pension benefits as surviving spouse of the 
veteran.  She contended that she had submitted new and 
material evidence that was sufficient to reopen her claim in 
September 1964 by submission of the birth certificate showing 
the veteran as father of the child born in 1958.  She 
maintained that that claim remained in a pending status 
because the regional office had never issued a final decision 
and had never informed the appellant of her appeal rights.  
She further contended that, based on the Gregory decision, 
the regulation relied upon by the Board to deny the 
appellant's claim in July 1964 was unlawful because it 
considered alleged conduct that occurred after the time of 
separation.  It was noted that where a regulation changed 
during the pendency of a claim, the claimant was entitled to 
the benefit of the version that was most favorable to the 
claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, it was maintained that since the appellant was 
not at fault in the separation between herself and the 
veteran and since her claim had been open and pending since 
September 1964, she should be entitled to surviving spouse's 
benefits effective from September 1964.  

II.  Analysis

To be entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that there was no separation due to the fault of the 
surviving spouse.  Temporary separations that ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (effective prior to May 
13, 1993).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 U.S.C.A. 
§ 3.53(a) (effective May 13, 1993).  

Any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the latter.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or liberalizing VA issue, approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  

The evidence in this case shows that in her October 1963 
application for VA death pension benefits, the appellant 
indicated that she and the veteran had separated in 1957 when 
he left home.  She reported that she and the veteran had had 
two children and that she had had another illegitimate child 
born in 1958.  She later reported that the child born in 1958 
had resulted from her relationship with another man.  

In the November 1963 administrative decision, it was held 
that the appellant had not met the test of continuous 
cohabitation because she had not been without fault in the 
continuation of the separation between herself and the 
veteran.  Under VA guidelines in effect at that time, the 
birth of a child to a claimant as the result of relations 
with a person other than the veteran created a rebuttable 
presumption of lack of continuous cohabitation.  There was no 
evidence that the veteran had condoned the birth of the child 
to the appellant as a result of her relationship with another 
man in 1958.  Accordingly, her claim for VA death pension as 
surviving spouse of the veteran was denied.  She appealed 
from the decision, and in July 1964, the Board affirmed the 
denial.  

The record further reflects that in September 1964, the 
appellant submitted a copy of a birth certificate of a child 
born in 1958 showing herself as the mother of the child and 
the veteran as the father of the child.  However, she did not 
specify the reason that she was submitting the copy of the 
birth certificate.  The regional office was under the 
impression that she was submitting the birth certificate to 
receive VA death pension benefits for the child.  She was 
therefore informed later in September 1964 that VA death 
pension could not be paid for the child because the child was 
not a child of the veteran.  

As indicated previously, under the provisions of 38 C.F.R. 
§ 3.155, an informal claim must identify the benefit sought.  
Since the appellant did not indicate in her September 1964 
letter to the regional office that she wished to reopen her 
claim for consideration of VA death pension benefits for 
herself based on the attached birth certificate, her 
communication did not qualify as an informal claim for such 
benefits for herself.  Thus, such a claim did not remain in a 
pending status, and VA pension benefits may not be paid on 
the basis of that correspondence.  

The record further discloses that from March 1965 to March 
1991, the appellant submitted numerous statements and 
affidavits from various individuals regarding her claim for 
VA death pension benefits as surviving spouse of the veteran.  
However, the statements and affidavits were primarily to the 
effect that the initial separation between the appellant and 
veteran had been due to misconduct on the part of the veteran 
rather than the appellant.  These statements did not address 
the question of any fault on the part of the appellant in 
having the child in 1958 as a result of her relationship with 
another man.  Accordingly, she was advised by the regional 
office that she had not submitted new and material evidence 
that would reopen her claim.  In March 1991, she was afforded 
her appellate rights; however, she did not initiate an 
appeal.  

In September 1993, the appellant reopened her claim for VA 
death pension benefits as surviving spouse of the veteran.  
In a February 1994 administrative decision, it was noted that 
the Court of Appeals for Veterans Claims in the Gregory case 
had held that the initial sentence of 38 C.F.R. § 3.53(a) was 
unlawful and that fault or the absence of fault was 
determined based on an analysis of conduct at the time of the 
separation.  Thus, the conduct of the spouse after the 
separation was not a factor in determining continuous 
cohabitation.  It was held that under the current regulation, 
the claimant was without fault in the separation between 
herself and the veteran, and she was recognized as his 
surviving spouse for VA purposes.  

Later in February 1994, the appellant was paid VA death 
pension benefits effective from October 1, 1993.  The 
effective date of the payment was later changed to June 1, 
1993, as the change to 38 C.F.R. § 3.53(a) had become 
effective on May 13, 1993, the date the decision in the 
Gregory case was rendered.  See 59 Fed. Reg. 32,658 (1994).  

The Board notes that in a March 1994 opinion, the VA General 
Counsel held that decisions of the United States Court of 
Appeals for Veterans Claims invalidating VA regulations or 
statutory interpretations did not have retroactive effect in 
relation to prior "final" adjudications of claims but 
should be given retroactive effect as they related to claims 
still open on direct review.  VAOPGCPREC 9-94, 59 Fed. Reg. 
27,309 (1994).  In an April precedent opinion, the General 
Counsel held that the effective dates of awards of 
compensation or pension based upon judicial precedents alone 
were governed by 38 U.S.C.A. § 5110(a) and not by 38 U.S.C.A. 
§ 5110(g), that is, the effective dates could generally be no 
earlier than the dates of receipt of the claims.  It was 
further held that if an award could be predicated upon an 
administrative issue, such as an amendment to a regulation, 
prompted by a judicial precedent, 38 U.S.C.A. § 5110(g) 
should be applied in assigning the effective date if to do so 
would be to the claimant's benefit.  VAOPGCPREC 10-94, 59 
Fed. Reg. 54,673 (1994).  The Board is bound by precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  

The Board also notes that in a case similar to this one, the 
Court of Appeals for Veterans Claims held that despite the 
appellant's arguments regarding the retroactivity of the 
Court's decision in the Gregory case, a new interpretation of 
law need not be applied to a claim finally denied in 1969.  
The Court held that the Gregory decision had been properly 
applied to the appellant's reopened claim, application for 
which was received by the regional office in November 1993.  
It was held that the Board had correctly denied an effective 
date earlier than the date of the Gregory decision.  Smith v. 
West, 11 Vet. App. 134 (1998).  

Under these circumstances, the Board is unable to conclude 
that an effective date prior to June 1, 1993, for the payment 
of VA death pension benefits as surviving spouse of the 
veteran is warranted.  38 U.S.C.A. §§ 101(3), 5110; 38 C.F.R. 
§§ 3.31, 3.53(a), 3.155, 3.400.  The Board observes that the 
appellant's application to reopen her previously denied claim 
for death pension benefits was most recently denied by the 
regional office in March 1991, when she was provided with a 
statement of her appellate rights (VA Form 1-4107).  The 
appellant did not initiate an appeal of this determination, 
and it therefore became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  Thus, 
there could be no pending claim for VA death pension benefits 
at the time of the change in the controlling VA regulation as 
a consequence of the Gregory decision in May 1993.  Her 
reopened claim, which was granted in February 1994, was 
received in September 1993.  At all times material to her 
claim to reopen, the law in effect was the amended version of 
the controlling regulation - 38 C.F.R. § 3.53(a) - that was 
changed pursuant to the Gregory decision.  Although her claim 
to reopen was received within a year following the 
liberalizing change in the law, she was entitled to an 
effective date no earlier than the effective date of the 
liberalizing change.  38 C.F.R. § 3.114(a).  The appellant 
was paid benefits beginning June 1, 1993.  Monetary benefits 
based on an original or reopened award of pension may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31.  

The Board has carefully reviewed the entire record in this 
case but does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An effective date earlier than June 1, 1993, for the payment 
of VA death pension benefits is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

